Citation Nr: 0841100	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  01-09 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for major depression. 

2.	Entitlement to service connection for dental treatment 
purposes. 

3.	Feasibility for Chapter 31 Vocational Rehabilitation 
Service. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1966 to October 
1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas denying service connection for major 
depression and dental treatment.  The veteran also received a 
letter from the RO in March 1995 informing him that he was 
denied Vocational Rehabilitation Services.  

In May 2002, the veteran testified in a hearing in 
Washington, D.C. that addressed the issue of vocational 
rehabilitation.  The Board member that conducted that hearing 
is no longer employed by the Board.  The veteran was afforded 
another hearing in August 2008.  In that hearing, the veteran 
testified in a Travel Board hearing in front of the 
undersigned Veterans Law Judge and addressed all issues on 
appeal.  The transcripts of the hearings are associated with 
the claims file and have been reviewed.

The Board also received additional medical evidence from the 
veteran in August 2008 consisting of medical evidence and a 
statement from the veteran.  The new evidence was accompanied 
by a waiver of the veteran's right to initial consideration 
by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2008).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issues on appeal.

The issue of service connection for major depression is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	The veteran's teeth numbered 17 and 32 were not present 
when the veteran entered service.  

2.	The veteran's teeth numbered 19 and 30 were noted as 
carious and non-restorable when he entered service and were 
extracted within 180 days of entry into service.  

3.	The veteran's teeth numbered 18 and 31 were noted as 
normal upon entry into service and cavities were filled 
within 180 days from entry into service.  

4.	The effects of the veteran's service-connected and 
nonservice-connected disabilities, when considered in 
relation to his circumstances, prevent him from successfully 
pursuing a vocational rehabilitation program and successful 
employment.  


CONCLUSIONS OF LAW

1.	The criteria for eligibility for VA dental treatment for 
teeth numbered 17, 18, 19, 30, 31, and 32 have not been met. 
38 U.S.C.A. §§ 1712, 5107 (West 2002); 38 C.F.R. § 3.381 and 
17.161 (2008).

2.	The applicable criteria for additional Chapter 31 
vocational rehabilitation training have not been met. 38 
U.S.C.A. §§ 3102, 3103, 3106, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 21.41, 21.42, 21.44, 21.50(e), 21.51(f)(2)(iii), 
21.53, 21.362, 21.364 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notification procedures do not 
apply in cases where the applicable chapter of Title 38, 
United States Code contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice 
was not required in case involving a waiver request).  
Specific VCAA notice was not required in this case for the 
veteran's claim for vocational rehabilitation services 
because the applicable regulatory notification procedure was 
38 C.F.R. § 21.420 for claims under Chapter 31, not the VCAA.  

Regarding the issue of dental treatment, a VCAA-compliant 
letter was sent to the appellant on October 2005 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  The letter, 
however, did not include the specific requirements for a 
dental claim.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  The 
Federal Circuit stated that requiring an appellant to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran had actual knowledge of the requirement needed to 
grant his claim.  In the hearing at the RO in June 2007, the 
veteran testified that he received treatment in service for a 
dental condition, including fillings and extractions.  He 
stated that because of the dental treatment in service, he 
currently did not have lower molars.  The Board finds that, 
based on these statements, he had actual knowledge of the 
requirements for his dental claim.  As the veteran had actual 
knowledge, the essential fairness of the adjudication was not 
affected.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The veteran was provided an opportunity to set 
forth his contentions during the hearings.  As will be 
discussed in detail below, there is no evidence that the 
veteran experienced dental trauma in service nor does he have 
the requirements by which VA dental treatment can be 
provided.  Therefore, an examination is not necessary to 
decide the claim.  See Duenas v. Principi, 18 Vet. App. 512, 
518 (2004). Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Dental 

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  To establish direct service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In the VA benefits system, dental disabilities are treated 
differently from medical disabilities.  In general, 
replaceable missing teeth, periodontal disease and the like 
are not considered to be disabilities for purposes of 
compensation.  

The exceptions to the general rule are listed under 38 C.F.R. 
§ 4.150, Diagnostic Codes 9900 through 9916.  Specifically, 
under Diagnostic Code 9913 applicable to loss of teeth, due 
to loss of substance of body of maxilla or mandible without 
loss of continuity, missing teeth may be compensable for 
disability rating purposes.  However, the Note immediately 
following Diagnostic Code criteria states that the ratings 
apply only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as 
a result of periodontal disease, since such loss is not 
considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 
9913 (2008).  In this case, the veteran is not claiming that 
he had a trauma in service or that he has bone loss, as such, 
these exceptions do not apply to this case.  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  The rating activity will 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service.  When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(a) and (b).  

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).  

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service. (2) Teeth 
noted as filled at entry will be service connected if they 
were extracted or if the existing filling was replaced after 
180 days or more of active service. (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service. However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected. (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service. (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service. (6) Teeth noted as missing at entry 
will not be service connected regardless of treatment during 
service.  38 C.F.R. § 3.381(d). 

The following will not be considered service connected for 
treatment purposes: (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service or 
was due to combat or in service trauma; (4) impacted or 
malposed teeth and other developmental defects unless disease 
or pathology of these teeth developed after 180 days or more 
of active service.  38 C.F.R. § 3.381(e).  Teeth extracted 
because of chronic periodontal disease will be service 
connected only if they were extracted after 180 days or more 
of active duty service. 38 C.F.R. § 3.381(f).

The term "service trauma" does not include the intended 
effects of treatment provided during the veteran's military 
service, including tooth extraction. See VAOPGCPREC 5-97 
(January 22, 1997).

In this case, the veteran did not engage in combat and he was 
not interned as a prisoner of war.  The DD214 shows that the 
veteran did not have combat or foreign service.  
Additionally, the service medical records do not show any 
traumatic injury to the veteran in service.  There is no 
evidence, and the veteran does not allege, that an in-service 
trauma caused a dental disability.  The veteran has alleged 
that he is missing all of his lower molars which include 
teeth number17, 18, 19, 30, 31, and 32.  

The in-service dental records are of record.  In August 1966, 
a dentist noted that teeth numbered 17 and 32 were not 
present when the veteran entered service.  Service connection 
is not warranted for these teeth, because they were noted as 
missing at entry.  See 38 C.F.R. § 3.381(d). 

The veteran's teeth numbered 19 and 30 were noted at entry 
into service as carious and non-restorable.  In November 
1966, teeth numbered 19 and 30 were extracted in service.  
These teeth are also not entitled to service connection 
because they were noted at entry as nonrestorable.  Id. 

The Board also notes that the veteran entered service in 
August 1966.  The above referenced dental work was performed 
within 180 days of entry into service.  In general, for 
service connection there is a requirement that treatment be 
rendered after 180 days of active service.  Therefore, the 
veteran is not entitled to service connection for these 
teeth.  

Regarding teeth numbered 18 and 31, these teeth were noted as 
normal upon entry into service.  In November 1966, a cavity 
was filled in tooth number 31.  In January 1967, a cavity in 
number 18 was filled.  The Board notes that the cavities were 
filled within 180 days from entry into service.  As such, 
service connection is not warranted.  38 C.F.R. § 3.381(d). 

Furthermore, there is no evidence of aggravation.  The dental 
records do not show that there was any additional pathology 
of a dental condition in the veteran's lower molars after 180 
days of active service.  38 C.F.R. § 3.381(c).  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply and the 
veteran's claim for service connection for dental treatment 
purposes must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Vocational Rehabilitation

To qualify for Vocational Rehabilitation, a veteran must have 
a service-connected disability rated at 20% disabling or 
more, and be determined to be in need for vocational 
rehabilitation due to an employment handicap.  38 U.S.C. 
§ 3102 (West 2002); 38 C.F.R. § 21.40 (2008).  VA shall 
determine the reasonable feasibility of a vocational goal.  
38 U.S.C. § 3106(a) (West 2002); 38 C.F.R. § 21.53(g) (2008). 

In order to find that the achievement of a particular 
vocational goal is reasonably feasible, the facts must show 
that the effects of the veteran's service-connected and 
nonservice-connected disabilities, when considered in 
relation to his circumstances, do not prevent successful 
pursuit of a vocational rehabilitation program and successful 
employment.  38 C.F.R. § 21.35(h)(2).  The criteria for 
feasibility are: (1) a vocational goal must be identified; 
(2) the veteran's physical and mental conditions must permit 
training to begin within a reasonable period; and (3) the 
veteran must possess the necessary educational skills and 
background to pursue the goal.  38 C.F.R. § 21.53(d).  
Achievement of a vocational goal is not currently reasonably 
feasible if the effects of the veteran's disability (service 
and nonservice-connected), when considered in relation to his 
circumstances, prevent him from successfully achieving a 
vocational goal, or are expected to worsen within the time 
period needed to achieve the goal, thereby making achievement 
not reasonably feasible.  38 C.F.R. § 21.35(h)(3).

In making the determination as to the feasibility of a 
vocational goal, VA must offer the veteran an evaluation 
under the provisions of 38 C.F.R. § 21.50.  In this case, the 
veteran met with a VA examiner in April 2007.  The examiner 
found that the veteran had a personality disorder that was a 
major obstacle in his ability to complete a vocational 
rehabilitation program.  The examiner found that the veteran 
had difficulty managing the educational and occupational 
areas of his life to achieve his desired goals.  The veteran 
indicated that to manage his interpersonal concerns in an 
occupation he would avoid others.  Therefore, the examiner 
found that the veteran's personality disorder precluded 
successful completion of a vocational rehabilitation program.  

Additionally, the examiner found that the veteran would 
struggle greatly in a work environment because the veteran 
found it hostile and negative.  The veteran was acutely 
attuned to behavior suggestive of further discrimination and 
degradation.  The examiner found that the veteran had the 
defining characteristics of a personality disorder, including 
an inflexible pattern of inner experience and behavior which 
was pervasive across situations.  The examiner found the 
veteran's condition as one of instability which would 
continue to compromise appropriate interactions with others.  
The veteran's personality disorder severely impaired his 
ability to obtain and maintain gainful employment.  The 
examiner concluded that the veteran should not return to work 
as it would be fraught with difficulties and disappointments.  
The examiner found that there frequently was severe 
occupational impairment.  

Additionally, in a March 2001 memorandum, the veteran was 
found not feasible for vocational rehabilitative services 
because of his lack of cooperation with treatment and 
therapy, inappropriate behaviors, multiple psychiatric 
disabilities and chronic substance abuse.  It was found that 
the veteran would not benefit from a plan of independent 
living.  

The conclusions of the April 2007 evaluation are adequately 
supported by the evidence of record.  The evidence clearly 
demonstrates that the veteran's interpersonal difficulties 
prevent him from attaining a vocational goal consistent with 
his abilities.  The evidence demonstrates that the effects of 
the veteran's disabilities, when considered in relation to 
his circumstances, prevent him from successfully achieving 
the vocational goal of attending school to obtain another 
degree and entering the workforce.  The veteran's 
disabilities prevented him from successfully pursuing a 
vocational rehabilitation program and becoming gainfully 
employed in an occupation consistent with his abilities, 
aptitudes and interests.  

The purpose of vocational rehabilitation training under 
Chapter 31 is to enable a veteran to become employable.  The 
severity of the veteran's interpersonal deficits eliminates 
any realistic possibility of the successful completion of a 
training program and obtaining employment consistent with 
such training.  Therefore, the Board finds that the veteran's 
vocational goal was not reasonably feasible.  

Based on the all the evidence of record, that Board finds 
that the benefit of the doubt rule does not apply in this 
case because preponderance of the evidence shows that 
achievement of the veteran's vocational goal is not 
reasonably feasible.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for teeth numbered 17, 18, 19, 30, 31 and 
32 for dental treatment purposes is denied.  

The veteran's claim of entitlement to Chapter 31 Vocational 
Rehabilitation is not feasible.  


REMAND

The VA medical records show a current diagnosis of major 
depressive disorder.  Additionally, the service medical 
records show that in the October 1968 separation examination 
the veteran noted depression and excessive worry.  The 
examiner clinically evaluated the veteran as psychiatrically 
normal, and noted that the depression and excessive worry 
referred to job tensions and being separated from his family.  

A VA Compensation and Pension Examination was afforded to the 
veteran in April 2007.  The examiner expressed an opinion 
regarding whether the veteran had a depressive disorder that 
was attributable to a service connected knee disability.  The 
examiner did not address whether the veteran's current 
diagnosis of major depression could be related to service on 
a direct basis.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board finds that another VA examination is 
warranted to determine if the veteran's current diagnosis of 
major depression is related to the depression and excessive 
worry noted in service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for a 
VA examination with the appropriate 
medical specialist to determine the 
etiology of the current major depressive 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should state 
whether the veteran's major depression, or 
any other mental disorder, is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), causally or 
etiologically related to or aggravated by 
active service.  

2.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


